 


110 HR 7254 IH: To prohibit government-sponsored enterprises from making lobbying expenditures, political contributions, or other certain contributions.
U.S. House of Representatives
2008-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 7254 
IN THE HOUSE OF REPRESENTATIVES 
 
October 3, 2008 
Mrs. Bono Mack introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To prohibit government-sponsored enterprises from making lobbying expenditures, political contributions, or other certain contributions. 
 
 
1.Prohibition on lobbying, political contributions, and contributions to nonprofit public policy organizations
(a)Prohibition on Lobbying Expenditures and Certain ContributionsAn enterprise may not make—
(1)lobbying expenditures;
(2)political contributions; or
(3)contributions to any organization described under section 501(c) of the Internal Revenue Code of 1986.
(b)DefinitionIn this section—
(1)the term enterprise shall have the same meaning given such term in section 1303 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4502);
(2)the term lobbying expenditures shall have the same meaning given such term in section 4911(c)(1) of the Internal Revenue Code of 1986; and
(3)the term political contributions means any contribution on behalf of a political candidate or to a separate segregated fund described in section 316(b)(2)(C) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441b(b)(2)(C)).
(c)PenaltiesViolations of this section shall constitute violations of section 1352(a) of title 31, United States Code. 
 
